Citation Nr: 1438010	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-31 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April 21, 2010, for the grant of service connection for radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1985 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As a preliminary matter, the Board notes the May 2010 rating decision granted service connection for radiculopathy of the lower extremities secondary to the Veteran's service-connected low back disability, effective April 21, 2010.   As associated neurological symptoms are to be considered when evaluating a service-connected back disability, the Board will consider the Veteran's claim for service connection for such neurological manifestations as a claim for an increased rating for his service-connected low back disability as well.  


FINDINGS OF FACT

1. The Veteran's claim for increased disability compensation associated with his low back disability was received on September 28, 2007.

2.  A May 2010 rating decision adjudicated the September 2007 claim for an increased rating, granting service connection for radiculopathy of the lower extremities, awarding separate 10 percent ratings for each extremity.

3. September 19, 2007 is the earliest date upon which it is factually ascertainable that the Veteran experienced radiculopathy of the lower extremities associated with his service-connected low back disability during the one year period prior to the September 28, 2007 claim. 


CONCLUSION OF LAW

The criteria for an effective date of September 19, 2007, but no earlier, for the grant of service connection of radiculopathy of the lower extremities associated with the service-connected low back disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.151, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed the assignment of April 21, 2010 as the effective date for award of separate ratings for radiculopathy of the lower extremities.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

A brief procedural and medical history will help clarify the Veteran's claim.  An April 2001 rating decision assigned a 40 percent rating for his low back disability.  He did not file a notice of disagreement or submit new and material evidence, and the decision became final.  He filed a claim seeking service connection for "nerve damage" secondary to his low back disability that was received by the RO on September 28, 2007.  As noted, the Board will consider this claim as a claim for an increased rating for his service-connected low back disability.  A May 2008 rating decision denied service connection for nerve damage.  He filed a notice of disagreement and private medical examination reports in September 2008.  The RO considered his notice of disagreement as a claim for an increased rating for his low back disability.  A June 2009 statement of the case (SOC) continued the denial of service connection for nerve damage.  The private examination reports were not listed among the evidence considered and were not noted in the analysis.  A June 2009 rating decision denied an increased evaluation for the Veteran's low back disability because the Veteran failed to report for a VA examination.  In January 2010, the Veteran's representative requested another VA examination be scheduled as the Veteran's inability to leave work prevented him from attending the prior examination.  The Veteran submitted private examination reports again in April 2010.  A May 2010 rating decision granted service connection for radiculopathy of the lower extremities, awarding separate 10 percent ratings for each extremity, effective April 21, 2010, the date the private examinations were received. 

A close review of the file shows that the private examination reports that the Veteran submitted in September 2008 and April 2010 are the same reports.  However, the Board observes that the RO appears to have not considered such reports when they were first received in September 2008 and considered them as new when they were received in April 2010.  They show he was diagnosed with radiculopathies associated with his service-connected low back disability and are, therefore, material.  As the reports were received in April 2010, within one year of the June 2009 determination, and appear to not have been previously considered by the RO, the Board finds the June 2009 rating decision did not become final prior to readjudication in May 2010.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011) (holding that evidence submitted to the RO within one year of the RO's decision requires "any subsequent decision based on such evidence [to] relate back to the original claim.").  

In analyzing this matter with an eye to identifying a legal basis for assignment of earlier effective dates, the Board first finds that the grant of service connection for radiculopathy of the low extremities in the May 2010 rating decision arose from the Veteran's September 28, 2007 claim, which the Board considers an increased rating claim for his low back disability.  As the June 2009 rating decision did not become final, the Board finds the award of these separate neuropathy ratings was a partial grant of a claim for an increased rating for his low back disability; they resulted from the RO recognizing the neurological abnormalities as manifestations of his low back disability.

A September 19, 2007 private medical examination report shows the Veteran reported radicular symptoms in his lower extremities.  He was referred for an EMG of the bilateral lower extremities to evaluate for radiculopathy.  An October 8, 2007 neurology report shows he was diagnosed with radiculopathies associated with his service-connected low back disability.  

Granting the Veteran the benefit of the doubt, the Board finds that evidence as early as September 19, 2007 reasonably indicates the presence of radiculopathy in the lower extremities associated with his service-connected low back disability.  As September 19, 2007 is within the one year period prior to the September 28, 2007 date of claim, assignment of September 19, 2007 as the effective date for each separate rating assigned for radiculopathy of the lower extremities is appropriate.  As the evidence does not make the pertinent increase in disability factually ascertainable at any earlier date within the pertinent period, no effective date prior to September 19, 2007 is warranted.

As this decision represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is not required.


ORDER

An effective date of September 19, 2007 (but no earlier) for the grant of 10 percent disability ratings for radiculopathy of the lower extremities is granted.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


